  Case: 1:21-cv-00016-MWM Doc #: 113 Filed: 04/27/21 Page: 1 of 1 PAGEID #: 560




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION
                                      at Cincinnati



Laura Aker, et al.,

              Plaintiffs,

       v.                                              Case Number: 1:21-cv-016
                                                       Judge Matthew W. McFarland
ABX Air, Inc., et al.,

              Defendants.



                            CERTIFICATE OF MAILING BY CLERK

       The Clerk of the United States District Court for the Southern District of Ohio has
been requested to issue the Complaint and Alias Summons to the Defendant. The
requested service was sent by certified mail on April 27, 2021. A copy of the certified
mail receipt is attached.




BY: s/ K. Heuer
     Deputy Clerk
